Citation Nr: 0008845	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  92-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.  Entitlement to a total rating based upon individual 
unemployability.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1991 and April 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

Entitlement to a total evaluation based upon individual 
unemployability is the subject of a remand.


FINDINGS OF FACT

1.  In September 1979, the RO denied a claim for service 
connection for a nervous condition; in November 1979, the RO 
sent notice to the veteran of that decision, but the veteran 
did not file an appeal.  

2.  The evidence associated with the claims file subsequent 
to the September 1979 decision is so significant that it must 
be considered with respect to that claim.

3.  An adjustment disorder had its onset in service.


CONCLUSION OF LAW

An adjustment disorder was incurred in service.  38 U.S.C.A. 
§ 1112 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.303. Moreover, a 
disease which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

Various entries in the claims file contain ambiguous or 
conflicting findings concerning the nature and/or history of 
a psychiatric disorder.  Service medical records reflect a 
September 1978 entry that refers to "psych overlay" and an 
October 1978 entry that refers to acute to chronic 
anxiety/depression syndrome.  A September 1978 separation 
examination reflects that the veteran's psychiatric condition 
was normal.  Post-service treatment records reflect a history 
of somatic complaints and diagnoses of anxiety neurosis in 
1979 and 1981.  Review of the claims file in September 1982 
by two physicians resulted in a conclusion that a psychiatric 
disorder was not present.  In April 1986, a VA examiner 
determined that a psychiatric disorder was not present.  
Dysthymia was diagnosed during a 1989 hospitalization.  In an 
undated letter which appears to have been authored some time 
after August 1994 and which was submitted in May 1995, a 
private physician indicted that the veteran had depression 
which continued after his release from service.  The claims 
file reflects numerous subsequent hospitalizations and 
diagnoses of various disorders.  

During an April 1999 VA examination, an examiner diagnosed 
depressive disorder.  The veteran related a history of a head 
injury in service associated with falling from a pole after 
being hit by lightning, and the examiner opined that the 
veteran's psychiatric disorder was causally related to a 
lightning strike.  In addition, an October 1997 letter from a 
private physician reflects an opinion that the veteran 
suffers from an organic personality disorder as a result of a 
head injury in service.  However, service medical records, 
although they document a history of injuries sustained when 
the veteran fell from a pole, do not appear to document 
either a lightning strike or a head injury.

In response to this evidence, the Board, in December 1999, 
solicited the opinion of a medical expert as to whether the 
veteran suffered from a current psychiatric disorder that had 
its onset in service, or, in the alternative, whether the 
veteran suffered from a psychiatric disorder that was 
otherwise etiologically related to service.  In February 
2000, a medical expert concluded that the veteran suffered 
from an adjustment disorder and also determined that 
veteran's psychiatric problems began while he was in the 
service.  

The Board observes that, in September 1979, the RO denied 
service connection for a nervous condition, observing at that 
time that evidence subsequent to service revealed the 
presence of anxiety neurosis, but that the veteran's 
psychiatric disorder was not related to service.  Notice of 
that decision was sent to the veteran in November 1979, and 
the veteran did not file an appeal.  That decision, as such, 
is final, and the Board must determine, as an initial matter, 
whether new and material evidence have been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  See 38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. 
§ 20.1103; see Godfrey v. Brown, 7 Vet. App. 398, 405 (1995); 
Moray v. Brown, 5 Vet. App. 211, 213 (1993).  

There is no question in this case that evidence submitted 
since September 1979, which includes an April 1999 opinion 
that the veteran suffered from a psychiatric disorder related 
to an event in service, is new and material.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  Evidence submitted since 
September 1979, is so significant that it must be considered, 
and the veteran's claim is reopened.  

Furthermore, the preponderance of the evidence reflects that 
a current psychiatric disorder had its onset in service.  The 
February 2000 opinion reflects consideration of the entire 
claims file, and that Board attaches particular probative 
value to that opinion.  That opinion reflects that the 
veteran suffers from an adjustment disorder that had its 
onset in service.  Therefore, service connection is warranted 
for that disorder.


ORDER

Service connection for an adjustment disorder is warranted. 



REMAND

In light of the Board's determination with respect to the 
veteran's claim for service connection for a psychiatric 
disorder, the action by the Board upon the veteran's claim 
for a total rating based upon individual unemployability is 
premature.  The RO should be given an opportunity to consider 
the veteran's claim, in light of the Board's grant of service 
connection for a psychiatric disorder, before the Board 
addressees the issue of entitlement to a total rating based 
upon individual unemployability.  

In addition, a VA examination which identifies that level of 
impairment due solely to the veteran's psychiatric disorder, 
as opposed to the substance abuse, would be relevant to a 
proper disposition of the veteran's claim, as would an 
opinion concerning the impact of the veteran's 
neuropsychiatric impairment on the veteran's ability to work.  

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded a 
psychiatric examination to ascertain the 
severity of the veteran's service-
connected psychiatric disorder.  The 
examiner should assign a GAF evaluation 
that reflects impairment due solely to 
the veteran's service connected 
psychiatric disorder, as opposed to a 
substance abuse disorder, with an 
explanation of the significance of the 
GAF evaluation and the symptoms present 
supporting the assigned evaluation.  The 
examiner should also offer comment on the 
impact of veteran's psychiatric symptoms, 
excluding any effects of substance abuse, 
on the veteran's ability to engage in 
gainful employment.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


- 5 -


